Exhibit 10.56

 

EMPLOYEE

INCENTIVE STOCK OPTION

AGREEMENT

 

POORE BROTHERS, INC., a Delaware corporation (the “Company”), hereby grants
effective                        (the “Grant Date”) to
                                          (the “Optionee”) an option to purchase
a total of                            shares of common stock, par value $.01 per
share, of the Company (the “Common Stock”) at a price of $           per share.
The option granted to you is subject to the terms and conditions of the
Company’s 2005 Equity Incentive Plan (the “Plan”) and such additional terms and
conditions as are set forth in this Incentive Stock Option Agreement (the
“Agreement”). The terms of the Plan are incorporated by reference in this
Agreement and govern the granting, holding and exercise of your option as though
set forth in full in this Agreement. A copy of the Plan is attached to the
Prospectus delivered to you with this Agreement. All capitalized terms used in
this Agreement and not otherwise defined herein shall have the meanings
expressly assigned thereto in the Plan.

 

1.                                       Nature of the Option. This option is
intended to be an “Incentive Stock Option” as defined in and subject to the
limitations of Section 422A of the Internal Revenue Code of 1986.

 

2.                                       Exercise of Option.

 

a)                                      This option may be exercised by delivery
of written notice to the Company in the form attached as Exhibit A stating the
number of shares of Common Stock with respect to which the option is being
exercised, making such representations, warranties and agreements with respect
to such shares of Common Stock as may be required by the Company, and
accompanied by full payment of the purchase price therefor. Payment may be made
in cash, by check, by delivery of shares of Common Stock or in such other
form or combination of forms as shall be acceptable to the Company. This option
shall not be exercisable as to fewer than 500 shares of Common Stock, or the
remaining shares of Common Stock covered by this option if fewer than 500.

 

b)                                     Provided that the Optionee is then
employed by the Company, this option shall vest and become exercisable in
installments on the following dates:

 

 

 

                       shares

 

 

                       shares

 

 

                       shares

 

(each of the above dates, a “Vesting Date”).

 

3.                                       Termination. This option shall expire
five (5) years from the Grant Date above, (the “Expiration Date”) unless earlier
terminated in accordance with the provisions hereof.

 

--------------------------------------------------------------------------------


 

4.                                       Early Termination.

 

a)                                      In the event that Optionee ceases to be
an employee of the Company for any reason whatsoever (including by death,
Retirement or Disability, or termination by voluntary resignation or removal
with or without Cause), this option shall automatically terminate on the date
Optionee ceases to be an employee to the extent this option is unvested on such
date.

 

b)                                     In the event that Optionee is removed as
an employee for Cause, this option shall automatically terminate immediately
upon the effective date of the notice of such removal whether or not this option
is vested or unvested on such date.

 

c)                                      In the event that Optionee ceases to be
an employee of the Company for any reason other than death, Disability or
removal for Cause (including by Retirement, termination by voluntary resignation
or removal without Cause), Optionee shall have the right to exercise this option
to the extent that Optionee was entitled to exercise such option on the date
Optionee ceased to be an employee; provided, however, that such exercise must be
made on or before the earlier of (i) the 60th day following the date Optionee
ceases to be an employee or (ii) the Expiration Date.

 

d)                                     In the event of the Disability or death
of Optionee, Optionee or Optionee’s estate shall have the privilege of
exercising this option to the extent that Optionee was entitled to exercise such
option on the date of Optionee’s Disability or death; provided, however, that
such exercise must be made on or before the earlier of (i) the 180th day
following the date of Optionee’s Disability or death or (ii) the Expiration
Date.

 

5.                                       Assignment or Transfer. This option
may not be assigned or transferred and shall be exercisable only by the Optionee
during the Optionee’s lifetime.

 

6.                                       Governing Law. This Agreement shall be
governed and construed in accordance with the laws of the State of Arizona
without giving effect to the principles of conflicts of laws.

 

7.                                       Tax Matters.

 

a)                                      Tax Treatment. Section 422 of the
Internal Revenue Code of 1986, as amended, provides for advantageous tax
treatment upon the disposition of shares acquired pursuant to an incentive stock
option such as you have been granted herein. Such advantageous treatment is
presently only available to the extent that the value of shares exercisable for
the first time by you pursuant to all your outstanding incentive stock options
in the Company does not exceed $100,000 in any one year, based on the fair
market value of the shares on the date of grant. Accordingly, if the total value
of shares vesting under this stock option and any other incentive stock option
granted to you by the Company exceeds the maximum amount permissible under
Section 422 or any successor statute, this stock option will be treated as an
incentive stock option with

 

2

--------------------------------------------------------------------------------


 

respect to the maximum number of permissible shares and as a nonqualified stock
option with respect to the balance of shares. There is no assurance that your
option will, in fact, be treated as an incentive stock option.

 

In addition, in order to qualify presently for incentive stock option treatment,
you must not make a “disqualifying disposition” of shares acquired pursuant to
this stock option within two (2) years from the Grant Date nor within
one (1) year after the shares are transferred to you. Although the foregoing
holding period requirements do not represent a term or condition of this stock
option, you may find that it is in your best interests to comply with them.

 

Because the tax effect may vary depending on your personal circumstances,
including any alternative minimum tax treatment, and the tax laws may change
from time to time, it is strongly recommended that you consult with tax counsel
or a tax advisor in order to realize any available tax benefits associated with
this stock option.

 

b)                                     Withholding. If the exercise of any
rights granted in this Agreement of the disposition of shares following exercise
of such rights results in the Optionee’s realization of income which for
federal, state or local income tax purposes is, in the opinion of the Company,
subject to withholding of tax, the Optionee will pay to the Company an amount
equal to such withholding tax (or the Company may withhold such amount from any
compensation due the Optionee) prior to delivery of certificates evidencing the
shares of Common Stock purchased.

 

8.                                       Not an Employment Agreement. This
Agreement is not an assurance of continued engagement as a director for any
period of time, including any period of time necessary to permit vesting of your
option under Paragraph 2(b) above.

 

 

IN WITNESS WHEREOF, the Company and the Optionee have executed this Incentive
Stock Option Agreement effective on the first date mentioned above.

 

THE COMPANY:

 

 

 

 

 

POORE BROTHERS, INC.

 

OPTIONEE:

 

 

 

By:

 

 

Signature:

 

 

Its:

 

 

Print Name:

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Notice

 

POORE BROTHERS, INC.

 

NOTIFICATION OF EMPLOYEE

STOCK OPTION EXERCISE

 

I,                                     , hereby notify the Senior Vice
President & Chief Financial Officer of Poore Brothers, Inc. (the “Company”) of
my request to exercise                  (quantity) options granted on
                         at the option price of $            per share under the
terms and conditions of the Poore Brothers, Inc. 2005 Equity Incentive Plan.

 

A check in the amount of $                       , payable to Poore
Brothers, Inc., is attached.

 

Please register these shares as follows and mail the certificate to the address
below:

 

Name:

Address:

City/State/Zip:

 

I understand that the Company may be entitled to a tax deduction in certain
circumstances if I decide to sell the underlying shares. I hereby agree to
provide the Company with information regarding the sale of these shares,
including date of sale, sales price per share, the number of shares sold and
such other information that they may reasonably require, or do hereby authorize
my broker to provide such information directly to the Company.

 

 

 

 

______-______-_______

 

Employee Name (please print)

Social Security Number

 

 

 

 

 

 

 

 

Employee Signature

 

Date

 

 

 

 

Stock Option exercise request received and accepted on behalf of Poore
Brothers, Inc.:

 

 

 

By:

 

Date

 

 

A-1

--------------------------------------------------------------------------------